DISMISS and Opinion Filed March 5, 2021




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-00815-CV

                        IN RE DAVID JOACHIM, Relator

          Original Proceeding from the 160th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-14-13421

                         MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Osborne, and Justice Carlyle
                            Opinion by Justice Osborne
      On July 9, 2019, David Joachim filed a petition for writ of habeas corpus,

challenging the May 14, 2019 contempt order which held him in civil and criminal

contempt, sentenced him to 200 hours of community service in lieu of confinement,

and imposed criminal sanctions of $30,000. The Court requested real party in

interest and respondent file responses by August 30, 2019, specifically addressing

(1) whether the imposition of community service on relator constituted a sufficient

restraint on relator’s liberty so as to authorize habeas relief, and (2) the validity of

the $30,000 in attorney’s fees assessed as sanctions.
      Two days after the order issued, relator filed a suggestion of bankruptcy under

Chapter 7 of the United States Bankruptcy Code. Because a bankruptcy filing

automatically suspends any further action by the Court, see TEX. R. APP. P. 8.2, we

abated the proceeding.

      On January 29, 2021, we notified the parties that our independent review of

the federal Public Access to Court Electronic Records (PACER) system showed the

bankruptcy case associated with this case had been dismissed on September 10,

2020. We informed the parties that we would reinstate the case for administrative

purposes and, within ten days of the date of the letter, dismiss for want of prosecution

or for failure to respond to a Court order or notice from the Clerk of this Court unless

any party gave cause as to why the case should not be dismissed. See TEX. R. APP.

P. 42.3(b), (c). To date, no party has responded.

      We dismiss this original proceeding for want of prosecution.




                                            /Leslie Osborne/
                                            LESLIE OSBORNE
                                            JUSTICE
190815F.P05




                                          –2–